Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner's closest art, Gandy (US 7,157,672 B2) in view of Abe (JP S6393424 A) in view of Mangaya (JP 04197513 A) was presented in a previous Office Correspondence.
Gandy teaches a method for manufacturing an electric resistance welded steel pipe (Fig 3; Title; Abstract), the method comprising: rounding a steel strip in a width direction by roll forming while continuously feeding the steel strip (Fig 2; Col 8, Ln 56-63); joining both ends of the rounded steel strip in the width direction by electric resistance welding to make a steel pipe having a seam portion (23) formed by the joining (Fig 4; Col 9, Ln 19-21); cutting an inner surface bead and an outer surface bead of the steel pipe (Col 10, Ln 53-57).
Abe teaches a method of manufacturing an electric resistance welded steel pipe (Title; Abstract). Abe further teaches in a step of cutting, there is an uncut portion (10) of the outer surface bead that has a protrusion height h (11) of greater than or equal to 0.07 times and less than or equal to 1.7 times a wall thickness t of a non-bead portion of the steel pipe (Fig 1; Pg 2, Ln 77 - Pg 3, Ln 81).
Mangaya teaches a method for continuously drawing a steel pipe (Title; Abstract) and further teaches in a method for manufacturing an electric resistance welded pipe (Pg 2, Ln 45-50), a step of applying a coating of zinc phosphate to at least an outer 
However the prior art does not disclose or fairly suggest that in the steel pipe that has been subjected to the cold drawing process: a part of the coating portion located immediately above the seam portion forms a color difference portion, and the color difference portion has a visually identifiable color difference from other parts of the coating portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTINE BERSABAL/Examiner, Art Unit 3726        

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726